DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-15, 18-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a device for network traffic control, comprising  communication circuitry and policing circuitry to analyze a request received from user equipment intended for a credit control system in the core network, wherein the credit control system includes: an offline charging system and an online charging system; determine whether the request received from the UE exceeds a request capacity of the credit control system: responsive to a determination that the request received from the UE exceeds the request capacity of the credit control system: block the request received from the UE; request a reconfiguration of an operation of at least one of the other devices in the core network to support the request received from the UE: and responsive to the reconfiguring of the operation of the at least one of the other devices, unblock the request received from the UE; and responsive to a determination the request received from the UE does not exceed the request capacity of the credit control system: compare the request with a policy controlling data flow to the credit control system; and control whether the request is allowed to proceed on either the offline 
Applicant’s independent claim 1 recited, inter alia, “block the request received from the UE; request a reconfiguration of an operation of at least one of the other devices in the core network to support the request received from the UE: and responsive to the reconfiguring of the operation of the at least one of the other devices to support the request received from the UE, unblock the request received from the UE”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Independent claims 12 and 19 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-7, 10-15, 18-22 and 25 are allowed for these reasons and for the reasons recited by applicant in the Appeal Brief filed on 05/11/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413